Case: 12-50610       Document: 00512327080         Page: 1     Date Filed: 07/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 31, 2013
                                     No. 12-50610
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

CHRISTOPHER GILBERTSON,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 7:11-CR-212-3




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Christopher Gilbertson appeals the 189-month sentence imposed on his
guilty-plea conviction of one count of intentionally and knowingly participating

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50610     Document: 00512327080      Page: 2    Date Filed: 07/31/2013

                                  No. 12-50610

in a racketeering conspiracy. He contends that the district court erred in deter-
mining that his prior conviction of distribution of marihuana, in violation of New
Mexico Statute § 30-31-22(A), was a controlled-substance offense (“CSO”) for
purposes of the career-offender provisions of United States Sentencing Guide-
lines § 4B1.1. According to Gilbertson, the state offense could have been commit-
ted by a mere offer to sell without possession of a controlled substance, an act
that is not within the pertinent definition of a CSO.
      We ordinarily review the district court’s interpretation or application of
the guidelines de novo. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008). Although Gilbertson argued in the district court that the New
Mexico statute did not meet the definition of a CSO, he did not alert the district
court to any concerns related to the statute’s inclusion of the term “attempted
transfer” insofar as the statute maySSas Gilbertson now arguesSSinclude mere
offers to sell. Thus, his challenge to the application of the career-offender provi-
sions is reviewed for plain error. See United States v. Chavez-Hernandez, 671
F.3d 494, 497-99 (5th Cir. 2012); see also Puckett v. United States, 556 U.S. 129,
135 (2009).
      Gilbertson has not shown that the district court plainly erred in applying
the career-offender provisions of § 4B1.1 based on his New Mexico conviction.
The application notes to § 4B1.2 expressly provide that “‘controlled substance
offense’ include[s] the offenses of aiding and abetting, conspiring, and attempting
to commit such offenses.” § 4B1.2 comment. (n.1). Thus, Gilbertson has not dem-
onstrated that the statutory language of § 30-31-22(A) includes conduct that falls
outside the definition of a CSO under § 4B1.2(b).
      Accordingly, the judgment of sentence is AFFIRMED.




                                         2